Order entered December 5, 2012




                                            In The
                                   Court of Zfppeat5
                          jfiftb aifaritt of Texao at           aUa

                                     No. 05-12-01193-CV

                            JUANITA J. GAROFALO, Appellant

                                                 V.

                     CHECK INTO CASH OF TEXAS, LLC, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-1473-2012

                                           ORDER
       The Court has before it appellant's November 15, 2012 second motion for extension of

time to file appellant's brief and perfect appeal. The Court GRANTS the motion and ORDERS

appellant to file her amended brief by December 10, 2012. No further extensions will be granted

absent a showing of exceptional circumstances.                                      •


                                                      MOLLY F • CIS
                                                      JUSTICE